UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-1056



ALBERT D. PEABODY, JR.,

                                               Plaintiff - Appellant,

          versus


THE WACKENHUT CORPORATION OF PALM BEACH
GARDENS, FLORIDA; NATIONSBANK, N.A.; WILLIAM
ISENBERG; HENRY HANDY; STEVEN M. SORENSEN; KIM
LEFTWICH,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-97-624-3)


Submitted:   March 31, 1998                 Decided:   August 27, 1998


Before NIEMEYER and MICHAEL, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Albert D. Peabody, Jr., Appellant Pro Se. Henry Cannon Spalding,
III, SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia; Jonathan
P. Harmon, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond, Vir-
ginia; Keith Allen May, CITY ATTORNEY’S OFFICE, Richmond, Virginia,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order dismissing his

complaint filed under 42 U.S.C. § 1983 (1994) and Title VII of the

Civil Rights Act of   1964 (“Title VII”), 42 U.S.C. § 2000e-3 (1994)

and denying his motions for appointment of counsel and default

judgment. We have reviewed the record and the district court’s

opinions and find no reversible error. Accordingly, we affirm. Ap-

pellant’s action under § 1983 was barred by the statute of limita-

tions and was not cognizable against the private Defendants.

Appellant also failed to state a claim under Title VII. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                  2